DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 26 and 27 are objected to because of the following informalities:  Claims 26 and 27 lines 1-2, the phrase “the plurality of members” is repeated.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the wall thickness" in line 53.  There is insufficient antecedent basis for these limitations in the claim.
Claim 23 recites the limitation "the one or more legs" in line 1 and “the moving plate” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0036370 A1 to Hilzinger et al.
Re-claim 1, Hilzinger et al. disclose a brake assembly, comprising: a caliper 10 including a brake piston 62, a rotary to linear actuator 50 provides an axial force to move the brake piston, a motor 18 communicates with the rotary to linear actuator, the motor includes an electromagnetic brake (see figure 6) that prevents movement of the motor and the brake piston when the motor is turned off, the electromagnetic brake comprises a deformable member 74.  The recitation regarding the deformation during assembly is a product-by-process recitation, and does not define the invention as a product.  It is noted that during the assembly process the armature plate 70 will be placed onto the splined connection 80, and during this procedure compress spring 74.
Re-claim 3, the electromagnetic brake includes a core 86 (or structure holding 86) with a hole that receives a portion of a compression spring and houses the electrical coil.
.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilzinger et al. in view of US 3,741,353 to McKinley et al.
Re-claims 4 and 23, Hilzinger et al. teaches the electromagnetic brake including a core (such as 86).  However, Hilzinger et al. fail to teach the core having the one or more members as legs, with the legs extending axially from the core.
.
Claims 6, 21, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilzinger et al. in view of US 2004/0016612 A1 to Iwagawa et al.
Re-claim 6, Hilzinger et al. teach the electromagnetic brake comprising a moving plate 70 that is moved in a braking direction by a compression spring 74 and moved in a release direction by an electrical coil 84.  However, Hilzinger et al. fail to teach the use of a plurality of compression springs for brake actuation.
Iwagawa et al. teach an electromagnetic brake assembly (see figures 4 and 8), wherein a plurality of compression springs 68 are used to apply a brake force.  The use of a plurality of springs over a single spring would allow for the use of smaller springs to achieve the same actuation force, as well as have a failure responsive capability.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date to have replaced the single spring of Hilzinger et al. with a plurality of actuation springs as taught by Iwagawa et al., so as to have additional springs in case of a single spring failure.
Re-claim 21, Hilzinger et al. teach the electromagnetic brake comprises a rotor 70.  However, Hilzinger et al. fail to teach that during elastic recovery of the one or more members 
Iwagawa et al. teach an electromagnetic brake that is provided with a static plate 67 adjacent a rotor 65, wherein during elastic recovery of release springs 69, a gap is formed between the static plate and rotor.  This reduces the need for having rotating structure impact the electromagnetic coil during actuation, as appears to occur with Hilzinger et al.  In addition, the release springs would ensure release of the brake.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the electromagnetic brake of Hilzinger et al. with a static plate interposed between the coil and rotor as well as have a release spring that form a gap during elastic recovery of the springs as taught by Iwagawa et al., so as to reduce wear of the rotor and coil housing during brake release conditions.
Re-claim 22, Hilzinger et al. teach the electromagnetic brake comprises a rotor 70.  However, Hilzinger et al. fail to teach that during elastic recovery of the one or more members (i.e. springs), a gap is defined between a moving plate and the rotor (as during a brake release condition).  
Iwagawa et al. teach an electromagnetic brake that is provided with a moving plate 67 adjacent a rotor 65, wherein during elastic recovery of release springs 69, a gap is formed between the moving plate and rotor.  This reduces the need for having rotating structure impact the electromagnetic coil during actuation, as appears to occur with Hilzinger et al.  In addition, the release springs would ensure release of the brake.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the electromagnetic brake of Hilzinger et al. with a moving plate interposed between 
Re-claim 24, Iwagawa et al. teach the one or more members connected to the electromagnetic brake via fasteners 61.  The fasteners keep the members (i.e. springs) in alignment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having provided the electromagnetic brake of Hilzinger et al. with elastic recovery members to have also utilized the fasteners for aligning the members as taught by Iwagawa et al., so as to maintain placement of the members during use.
Claims 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilzinger et al. in view of US 2015/0184704 A1 to Aschoff et al.
Re-claims 25, 26 and 28, Hilzinger et al. fail to teach the electromagnetic brake comprising an outer case, an inner case and the one of more members extending from the outer case.
 	Aschoff et al. teach an electromagnetic brake comprising an outer case 1, an inner case 6 and bores for holding brake actuation springs, which are the one or more members (see figure 3 and paragraph 46).  The one or more members are spaced equally about the outer case (see figure 1) and are part of a flange (see figure 3, note the location of the bores are placed in a flange portion extending radially from outer case 1).  This merely provides an alternative to the electromagnetic brake structure of Hilzinger et al., specifically the use of a plurality of smaller springs as opposed to a single large spring.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the electromagnetic brake and coil structure of Hilzinger et al. with the structure having the recited 
Re-claim 27, Aschoff et al. fail to teach the plurality of members unequally spaced about the outer case.  Aschoff et al. clearly shows a plurality of bores for receiving the one or more members.  The number of members used and their placement within the outer case is left to the artisan as this would not affect the overall operation of the brake.  In addition, the placement of the members about the outer case fails to address any specific problem in the art, or is stated as solving any problem in the art.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have simply arranged the one or more members about the outer case in an unequal spacing.
Claims 1, 3, 4, 6 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwagawa et al. in view of US 2008/0053761 A1 to Yamamoto.
Re-claim 1, Iwagawa et al. teach a brake assembly, comprising: a rotary to linear actuator 49 provides an axial force to move a brake, a motor 30 communicates with the rotary to linear actuator, the motor includes an electromagnetic brake 33 that prevents movement of the motor and the brake piston when the motor is turned off (see paragraph 55), the electromagnetic brake comprises a deformable member (one of springs 68 or 69, see figures 4 and 8).  It is noted that during the assembly process at least one of the deformable members (i.e. springs) will be compressed or deformed.  This would meet the requirements of the process recitation of the product-by-process claim.  However, Iwagawa et al. fail to teach the brake assembly comprising a caliper that includes a brake piston moved by the rotary to linear actuator.  
Yamamoto teaches a parking brake assembly in which a caliper brake including a piston is used as the parking brake.  The piston is moved into a parking positon by movement of a cable 
Re-claim 3, the electromagnetic brake includes a core 62 with a plurality of holes that each receive a portion of a compression spring 68 and houses the electrical coil 63.
Re-claim 4, the electromagnetic brake includes a core 62, the one or more members 68 are legs that extend axially from the core.  The springs are formed like a leg and do extend from the core.
Re-claim 6, the electromagnetic brake comprises a moving plate 67 that is moved in a braking direction by a plurality of compression springs 68 and moved in a release direction by an electrical coil 63.  Actuation of the coil moves plate 67 towards core 62.
Re-claim 21, the electromagnetic brake comprises a static plate 66 and a rotor 65, and during elastic recovery of the one or more members 69, a gap is defined between the static plate and the rotor, see paragraph 45.
Re-claim 22, the electromagnetic brake comprises a moving plate 67 and a rotor 65, and during elastic recovery of the one or more members 69, a gap is defined between the moving plate and the rotor, see paragraph 45.
Re-claim 23, the one or more legs are configured to prevent a moving plate 67 from radially moving.  Fasteners 61 would prevent rotation, the fasteners are part of the one or more legs.
.
Claims 9, 15-17, 20 and 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwagawa et al. in view of Aschoff et al. (‘704) and in view of Yamamoto (‘761).
Re-claim 9, Iwagawa et al. teach a brake assembly, comprising: a rotary to linear actuator 49 provides an axial force to move a brake, a motor 30 communicates with the rotary to linear actuator, the motor includes an electromagnetic brake 33 that prevents movement of the motor and the brake when the motor is turned off, the brake further comprises a core 62, the electromagnetic brake comprises a deformable member (one of 68/69).  However, Iwagawa et al. fail to teach a caliper including a brake piston actuated by the rotary to linear actuator, or the core having an inner case press fit to an outer case.
Yamamoto teaches a parking brake assembly in which a caliper brake including a piston is used as the parking brake.  The piston is moved into a parking positon by movement of a cable 48 (see paragraph 68), the same type of cable 13 is present in Iwagawa et al.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the cable 13 of Iwagawa et al. could actuate a piston associated with a caliper brake as taught by Yamamoto, as caliper brakes are very common on vehicles and easily substitute for parking brakes as needed.
Aschoff teaches an electromagnetic brake structure having a core an inner core 6 press fit to an outer core 1 (see paragraphs 14 and 34).  Having manufactured the core as one piece or two pieces yields the same result, that being a support for the coil.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 
The product-by-process recitation “one or more members that are deformed during an assembly process” do not define over the art or record, as the claim is directed to an apparatus, see MPEP 2113.  
Re-claim 15, Iwagawa et al. teach a method, comprising: forming a core 62, deforming one or more members 68/69 connected to an outer case (the deformation occurs during assembly of a moving plate to the brake), placing a moving plate 67 proximate an electromagnet 63; placing a rotor 65 adjacent the moving plate; connecting the electromagnet brake to a motor 30.  However, Iwagawa et al. fail to teach the core formed by an inner case press fitted to an outer case, or connecting the motor and electromagnet brake to a caliper.
Aschoff teaches an electromagnetic brake structure having a core an inner core 6 press fit to an outer core 1 (see paragraphs 14 and 34).  Having manufactured the core as one piece or two pieces yields the same result, that being a support for the coil.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the core of Iwagawa et al. from two pieces that are press fitted together as taught by Aschoff, as this yields the same result, a unitary structure for holding the coil in place.
Yamamoto teaches a caliper brake used a parking brake, see paragraph 68.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the cable 13 of Iwagawa et al. could actuate a caliper as taught by Yamamoto, as caliper brakes are very common on vehicles and easily substitute for parking brakes as needed.

Re-claim 17, the electromagnetic brake includes a static plate 66, the one or more members 69 a connected to the static plate.
Re-claim 20, a gap is defined between the electrical coil 63 and the moving plate 67 by plastically deforming the one or more members 69, then allowing the one or more members to elastically recover.  With the coil turned off the moving plate will be moved by springs 68, which plastically deform springs 69.  Upon energizing the coil, the springs 69 are allowed to elastically recover.
Re-claims 25 and 28, as taught by Aschoff, the modified core comprises an outer case 1 and an inner case 6.  The one or more members extend from the outer case, specifically bore holes formed in the outer case and from a flange formed on the outer case 1.  In addition, Iwagawa et al. teach the one or more members located at an outer portion of the core.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the core of Iwagawa et al. from an outer case and an inner case as taught by Aschoff, as this yields the same result as the single case of Iwagawa et al., a unitary structure for holding the coil in place.
Re-claim 26, the plurality of members are equally spaced around the outer case (see figure 6 of Iwagawa et al.) 
Re-claim 27, the number of members used and their placement within the outer case is left to the artisan as this would not affect the overall operation of the brake.  In addition, the placement of the members about the outer case fails to address any specific problem in the art, or is stated as solving any problem in the art.  As such it would have been obvious to one of 
Re-claim 29, Iwagawa et al. teach the electromagnetic brake comprises a static plate 66, and during elastic recovery of the one or more members 69, a gap is defined between the static plate and the rotor, see paragraph 45.
Re-claim 30, Iwagawa et al. teach that during elastic recovery of the one or more members 69, a gap is defined between the moving plate and the rotor, see paragraph 45.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 12 of U.S. Patent No. 10,518,761.  Although the claims at issue are not identical, they are not patentably distinct from each other because the one or more members that a deformed as recited in the instant claim broadly includes the plastically deformable legs of US 10,518,761.  The recitation “the electromagnetic brake comprises one or more members that are deformed during an assembly process” is directed to a product-by-process and as such is deemed obvious in light of patented claim 12 of US 10,518,761.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gold et al. teach an electromagnetic clutch/brake with cantilevered deformable members.  Meller et al. teach an electromagnetic brake with legs extending from an outer case.  Drennen et al. teach an electromagnetic brake.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
April 16, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657